Title: From George Washington to Arthur St. Clair, 4 April 1792
From: Washington, George
To: St. Clair, Arthur

 

Sir.
United States [Philadelphia] April 4th 1792.

I have read and duly considered your letter of the 31st ultimo.
The reasons you offer, for retaining your commission, until an opportunity should be presented, if necessary, of investigating your conduct, in every mode prescribed by law, would be conclusive with me, under any other circumstances than the present.
But, the establishment of the troops allows only of one major general—you have manifested your intention of retiring, and the esential interests of the public require, that your successor should be immediately appointed, in order to repair to the frontiers.
As the house of representatives have been pleased to institute an enquiry into the causes of the failure of the late expedition, I should hope an opportunity would thereby be afforded you, of explaining your conduct, in a manner satisfactory to the public and yourself.
